Case: 18-50895       Document: 00514830431          Page: 1     Date Filed: 02/11/2019



           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                       No. 18-50895                          February 11, 2019

TEXAS RETAILERS ASSOCIATION,                                                   Lyle W. Cayce
                                                                                    Clerk
                      Plaintiff - Appellee

v.

UNITED STATES DEPARTMENT OF AGRICULTURE,

                      Defendant - Appellant



                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 1:18-CV-659


Before JOLLY, JONES, and DENNIS, Circuit Judges.
PER CURIAM:*
       In light of the Supreme Court’s pending review of the case Food
Marketing Inst. v. Argus Leader Media, No. 18-481, 2019 WL 166877 (U.S.
Jan. 11, 2019), we VACATE the preliminary injunction issued by the district
court and REMAND with instructions that the court stay its hand from further
activity until the Supreme Court’s decision is rendered. 1
                      VACATED AND REMANDED WITH INSTRUCTIONS.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1  If the court, following the Supreme Court’s decision, reopens this case, it must
explain why any disclosure ordered by courts in a sister circuit to which, as here, jurisdiction
first attached, is not “authorized by law” pursuant to the Trade Secrets Act, 18 U.S.C. § 1905.